Exhibit 10.10



EXECUTION COPY



[Information indicated with brackets has been excluded from this exhibit because
it is not material and would be competitively harmful if publicly disclosed]



JOINT AMENDMENT NO. 2 TO THE MASTER REPURCHASE AGREEMENT AND AMENDMENT NO. 3 TO
THE PRICING SIDE LETTER



This Joint Amendment No. 2 to the MSR PC Repo Agreement (as defined below) and
Amendment No. 3 to the Pricing Side Letter (as defined below), is entered into
as of October 21, 2020 (this “Amendment”), among CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC (the “Administrative Agent”), CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH (“CSCIB” or the “Buyer”), PENNYMAC LOAN SERVICES, LLC (“PLS” or
the “Seller”) and PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as
guarantor (the “Guarantor”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the MSR PC Repo Agreement.



W I T N E S S E T H:

WHEREAS, the Administrative Agent, the Buyer, the Guarantor and the Seller are
parties to that certain Master Repurchase Agreement, dated as of September 11,
2019 (as amended by Amendment No. 1, dated as of April 24, 2020, and this
Amendment and as may be further restated, supplemented or otherwise modified
from time to time, the “MSR PC Repo Agreement”) and the related Pricing Side
Letter, dated as of September 11, 2019 (as amended by Amendment No. 1, dated as
of April 1, 2020, Amendment No. 2, dated as of April 24, 2020, and this
Amendment and as may be further restated, supplemented or otherwise modified
from time to time, the “Pricing Side Letter”);

WHEREAS, the Administrative Agent, the Buyer, the Seller and the Guarantor have
agreed, subject to the terms and conditions of this Amendment, that the MSR PC
Repo Agreement and the Pricing Side Letter be amended to reflect the certain
agreed upon revisions to the terms of the MSR PC Repo Agreement and the Pricing
Side Letter; and

WHEREAS, as a condition precedent to amending the MSR PC Repo Agreement and the
Pricing Side Letter, the Buyer has required the Guarantor to ratify and affirm
the guaranty under Section 11.13 of the MSR PC Repo Agreement on the date
hereof.

NOW THEREFORE, the Administrative Agent, the Buyer, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the MSR PC Repo Agreement and the Pricing Side Letter are
hereby amended as follows:

SECTION 1.   Amendment to the MSR PC Repo Agreement.

(a)        Section 1.1 of Schedule I the MSR PC Repo Agreement is hereby amended
by deleting the definition of “Default Rate” in its entirety and replacing it
with the following:



-1-

--------------------------------------------------------------------------------

“Default Rate” means, with respect to any Price Differential for any Price
Differential Period, and any late payment of fees or other amounts due
hereunder, the Base Rate for the related Price Differential Period (or for all
successive Price Differential Periods during which such fees or other amounts
were delinquent), plus [*****] per annum.

SECTION 2.   Amendment to the Pricing Side Letter.

(a)        Section 1 of the Pricing Side Letter is hereby amended by deleting
the definitions of “Applicable Margin” and “Maturity Date” in their entirety and
replacing them with the following:

“Applicable Margin” means with respect to the Participation Certificate, (i)
prior to the occurrence of an Event of Default, [*****] per annum, and (ii)
following the occurrence and during the continuation of an Event of Default
[*****] per annum.

“Maturity Date” means April 23, 2021.

SECTION 3.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon receipt of this Amendment by the Administrative Agent on
behalf of the Buyer, executed and delivered by the duly authorized officers of
the Administrative Agent, the Buyer, the Seller and the Guarantor.

SECTION 4.   Representations and Warranties.  Each Seller and Guarantor hereby
represents and warrants to the Administrative Agent and the Buyer that it is in
compliance with all the terms and provisions set forth in the MSR PC Repo
Agreement and the Pricing Side Letter on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Article VI of the
MSR PC Repo Agreement.

SECTION 5.   Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations contained in
Section 11.13 of the MSR PC Repo Agreement.

SECTION 6.   Limited Effect.  Except as expressly amended and modified by this
Amendment, each of the MSR PC Repo Agreement and the Pricing Side Letter shall
continue to be, and shall remain, in full force and effect in accordance with
its respective terms.

SECTION 7.   Counterparts.  For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed in any
number of counterparts and all of such counterparts shall be an original, but
all of which shall together constitute one and the same instrument.  The parties
agree that this Amendment, any addendum or amendment hereto or any other
document necessary for the consummation of the transactions contemplated by this
Amendment may be accepted, executed or agreed to through the use of an
electronic signature in accordance with the Electronic Signatures in Global and
National Commerce Act, 15 U.S.C. § 7001 et seq, Official Text of the Uniform
Electronic Transactions Act as approved by the National Conference of
Commissioners on Uniform State Laws at its Annual Conference on July 29, 1999
and any applicable state law. Any document accepted,



-2-

--------------------------------------------------------------------------------

executed or agreed to in conformity with such laws will be binding on all
parties hereto to the same extent as if it were physically executed and each
party hereby consents to the use of any secure third party electronic signature
capture service with appropriate document access tracking, electronic signature
tracking and document retention, including but not limited to DocuSign.



SECTION 8.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.



SECTION 9. GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURES FOLLOW.]





-3-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.



CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC, as Administrative Agent















By:

/s/ Dominic Obaditch



Name:

Dominic Obaditch



Title:

Vice President















CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Buyer















By:

/s/ Dominic Obaditch



Name:

Dominic Obaditch



Title:

Authorized Signatory















By:

/s/ Margaret Dellafera



Name:

Margaret Dellafera



Title:

Authorized Signatory





[Joint Amendment No. 2 to FNMA PC Repurchase Agreement and

Amendment No. 3 to Pricing Side Letter (CS-PLS – Fannie)]

--------------------------------------------------------------------------------

PENNYMAC LOAN SERVICES, LLC, as Seller















By:

/s/ Pamela Marsh



Name:

Pamela Marsh



Title:

Senior Managing Director and Treasurer





[Joint Amendment No. 2 to FNMA PC Repurchase Agreement and

Amendment No. 3 to Pricing Side Letter (CS-PLS – Fannie)]

--------------------------------------------------------------------------------

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC, as Guarantor















By:

/s/ Pamela Marsh



Name:

Pamela Marsh



Title:

Senior Managing Director and Treasurer



[Joint Amendment No. 2 to FNMA PC Repurchase Agreement and

Amendment No. 3 to Pricing Side Letter (CS-PLS – Fannie)]

--------------------------------------------------------------------------------